DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 Claim status
3.	Claims 1-7, 9-16 and 18-20 are pending; claims 1, 12 and 19 are independent. Claims 8 and 17 have been cancelled.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-7, 9-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	Claims 1-7, 9-16 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2016/0379408), and further in view of Sivanandan (US 2013/0124311).
Regarding claims 1 and 12, Wright teaches a head-mounted display device (fig. 1, (HMD) 104 ad fig. 15 (HMD) 1500) and a method for use with a head-mounted display device (figs 3 and 4) comprising: 
an at least partially see-through display (fig. 15, the see-through display 1502);  
one or more input devices including one or more image sensors configured to collect imaging data of a physical environment (fig. 15 and Paras 0072 and 0075, wherein The HMD 1500 may include various sensors and related systems to provide information to the controller 1504. Such sensors may include, but are not limited to, one or more inward facing image sensors 1508A and 1508B, one or more outward facing image sensors 1510A and 1510B, an inertial measurement unit (IMU) 1514, and one or more microphones 1516);  
one or more communication devices (Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space); and 
a processor configured to: output for display on the display a mixed reality experience including one or more virtual objects superimposed upon the physical environment (fig. 15 and para 0069, wherein, the HMD 1500 includes a see-through display 1502 and a controller 1504. The controller 1504 may include an augmented-
transmit the imaging data to a server computing device via the one or more communication devices (Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space); 
receive, from the server computing device, an identification of a virtual content item display opportunity, wherein the identification of the virtual content item display opportunity includes a determination that the mixed reality experience and one or more physical features identified from the imaging data satisfy one or more spatial and/or temporal constraints (fig. 3, step 314, the method 300 optionally may include visually presenting, via the display of the augmented-reality device, an image collection prompt.  The image collection prompt may visually instruct a user how/when it is suitable to take a picture of the physical space. The image collection prompt may be visually presented responsive to any suitable condition, event, operation, mode, or user action.  
As examples, the image collection prompt may be presented responsive to voice command, gesture command, eye command, button/control activation, and/or situational context. In FIG. 4, at 322, the method 300 may include visually presenting, via the display of the augmented-reality device, an image in alignment with the identified surface of the physical space. In Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space);  

output the one or more virtual content items for display on the display at the one or more respective dynamically positioned content locations in the physical environment (Paras 0061-0062, wherein the HMD 104 visually presents the mixed-reality image 700 and the plurality of augmented-reality objects 200 seemingly intermixed with the real-world objects in the physical space 100).
wherein the one or more virtual content items are configured to interact with the one or more virtual objects of the mixed reality experience in a visually identifiable manner (figs 11-14 and Paras 0061-0067, wherein the HMD 104 visually presents a plurality of virtual adjustment controls 1200 (e.g., 1200A, 1200B, 1200C, 1200D). Each virtual adjustment control 1200 may be virtually manipulated by the user 102 to adjust a position of the mixed-reality image 700 in a different direction relative to the real-world  The HMD 104 may be configured to persistently visually present a mixed-reality image, even when the physical space 100 is augmented with different augmented-reality objects, for example in fig. 13, Para 0065, the HMD 104 visually presents the mixed-reality image 700 in alignment with the real-world wall 108D.  Further, the HMD 104 visually presents a plurality of augmented-reality objects 1300 (e.g., 1300A, 1300B) seemingly intermixed with real-world objects in the physical space 100). 
Wright does not expressly disclose wherein the request includes: 
one or more dynamically positioned content item locations indicated by the virtual content item display opportunity; and an adtype of the one or more virtual content items; 
wherein the one or more virtual content items have the adtype included in the request.
However, Sivanandan disclosed fig. 3 and Paras 0060-0063, a method for dynamically integrating advertisements in a virtual environment, the method may include receiving captured user and/or session information and accessing instructions and/or data representing the virtual environment, which including any placeholder instructions (tags), and metadata associated therewith. The method may include the game/ad server (or an advertising asset selection module thereof) determining one or more appropriate advertising assets to be integrated into the virtual environment at locations indicated by the placeholders, include generating and/or otherwise providing instructions and/or data representing the virtual environment, including the selected advertising assets integrated therewith, to the game application for display and include receiving input indicating that an interaction has taken place between a user (or a user's in-game character), and a placed advertising asset. The system and methods for 
It whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a head-mounted display device and a method of Wright to incorporated the teaching of Sivanandan to include the system and methods for dynamic integration of advertisements in a virtual environment in order to provide dynamic integration contextual placement of advertising assets into a three-dimensional (3D) virtual world (Para 0003, Sivanandan).
 	Regarding claim 2, Wright teaches the head-mounted display device of claim 1, wherein the processor is further configured to receive, via the one or more input devices, a user interaction with a virtual content item of the one or more virtual content items (fig. 15 and Para 0075, wherein The HMD 1500 may include various sensors and related systems to provide information to the controller 1504. Such sensors may include, but are not limited to, one or more inward facing image sensors 1508A and 1508B, one or more outward facing image sensors 1510A and 1510B, an inertial measurement unit (IMU) 1514, and one or more microphones 1516).   
Regarding claim 3, Wright teaches the head-mounted display device of claim 2, wherein the processor is further configured to modify at least one virtual object in response to the user interaction (Para 0026, wherein the HMD 104 may visually present a predefined augmentation image, and the user may further augment the augmentation image by virtually drawing additional augmentation objects via gesture input to customize the augmentation image). 
Regarding claim 4, Wright teaches the head-mounted display device of claim 2, wherein the processor is further configured to transmit an indication of the user interaction to the server computing device via the one or more communication devices (Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space). 
Regarding claim 5, Wright teaches the head-mounted display device of claim 4, wherein: the one or more input devices include an inward-facing image sensor configured to collect inward-facing imaging data of a user (Para 0072); and 
the processor is further configured to: transmit the inward-facing imaging data to the server computing device; and receive, from the server computing device, a determination of a gaze direction of the user based on the inward-facing imaging data, wherein the user interaction includes gazing at the virtual content item (Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space). 
Regarding claim 6, Wright teaches the head-mounted display device of claim 4, wherein: the one or more input devices include a position sensor configured to collect position data of the head-mounted display device; the user interaction includes a change in position of the head-mounted display device; and the processor is further configured to transmit the position data to the server computing device (Paras 0079-0081, wherein, the IMU 1514 may be configured to provide position and/or orientation data of the HMD 1500 to the controller 1504). 
Regarding claim 7, Wright teaches the head-mounted display device of claim 2, wherein the user interaction includes a gesture selecting the virtual content item (Para 0026, wherein the HMD 104 may visually present a predefined augmentation image, and the user may further augment the augmentation image by virtually drawing additional augmentation objects via gesture input to customize the augmentation image).  
Regarding claim 9, Wright teaches the head-mounted display device of claim 1, wherein the identification of the virtual content item display opportunity includes a determination that the one or more identified physical features have a predetermined set of geometric characteristics (Para 0028). 
Regarding claim 10, Wright teaches the head-mounted display device of claim 1, wherein the one or more spatial and/or temporal constraints are selected from the group consisting of: 
one or more position constraints on respective positions at which the one or more virtual content items are displayed;  
one or more timing constraints on respective times at which the one or more virtual content items are displayed;  
one or more size constraints on respective sizes of the one or more virtual content items (FIG. 7, the HMD 104 visually presents a mixed-reality image 700 that is a composition of the augmentation image 202 shown in FIG. 2 overlaid on a visible-light image of the physical space 100.  The mixed-reality image 700 may have any suitable size when the mixed-reality image 700 is initially visually presented to the user 102.  In one example, the mixed-reality image 700 may be initially sized to substantially fill the FOV 106 of the HMD 104); and 
one or more shape constraints on respective shapes of the one or more virtual content items. 
Regarding claim 11, Wright teaches the head-mounted display device of claim 1, wherein the one or more virtual content items include one or more advertisements (Paras 0097-0099). 
Regarding claim 13, Wright teaches the method of claim 12, further comprising receiving, via one or more input devices, a user interaction with a virtual content item of the one or more virtual content items (fig. 15 and Para 0075, wherein The HMD 1500 may include various sensors and related systems to provide information to the controller 1504. Such sensors may include, but are not limited to, one or more inward facing image sensors 1508A and 1508B, one or more outward facing image sensors 1510A and 1510B, an inertial measurement unit (IMU) 1514, and one or more microphones 1516).    
Regarding claim 14, Wright teaches the method of claim 13, further comprising transmitting an indication of the user interaction to the server computing device (Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space). 
Regarding claim 15, Wright teaches the method of claim 14, further comprising: collecting inward-facing imaging data of a user (Para 0072); and 

Regarding claim 16, Wright teaches the method of claim 13, wherein the user interaction includes a gesture selecting the virtual content item (Para 0026, wherein the HMD 104 may visually present a predefined augmentation image, and the user may further augment the augmentation image by virtually drawing additional augmentation objects via gesture input to customize the augmentation image).   
Regarding claim 18, Wright teaches the method of claim 12, wherein the one or more spatial and/or temporal constraints are selected from the group consisting of: 
one or more position constraints on respective positions at which the one or more virtual content items are displayed; 
one or more timing constraints on respective times at which the one or more virtual content items are displayed; 
one or more size constraints on respective sizes of the one or more virtual content items (FIG. 7, the HMD 104 visually presents a mixed-reality image 700 that is a composition of the augmentation image 202 shown in FIG. 2 overlaid on a visible-light image of the physical space 100.  The mixed-reality image 700 may have any suitable size when the mixed-reality image 700 is initially visually presented to the user 102.  In one example, the mixed-reality image 700 may be initially sized to substantially fill the FOV 106 of the HMD 104); and 
one or more shape constraints on respective shapes of the one or more virtual content items. 
Regarding claim 19, Wright teaches a server computing device (fig. 16 and Para 0084) comprising: 
one or more communication devices communicatively coupled to a display device (fig. 16 and Paras 0082, 0096, wherein communication subsystem 1610 may be configured to communicatively couple computing system 1600 with one or more other computing devices); and 
a processor (Para 0082) configured to:
receive imaging data from the display device (fig. 15 and Paras 0072 and 0075, wherein The HMD 1500 may include various sensors and related systems to provide information to the controller 1504. Such sensors may include, but are not limited to, one or more inward facing image sensors 1508A and 1508B, one or more outward facing image sensors 1510A and 1510B);  
based on the imaging data, identify one or more physical features in the physical environment of the display device (Para 0074, wherein the one or more outward facing image sensors 1510A, 1510B may be configured to measure physical environment attributes of the physical environment in which the HMD 1500 is located (e.g., light intensity).  In one example, image sensor 1510A may include a visible-light camera configured to collect a visible-light image of a physical space);

select based on the virtual content item display opportunity, one or more virtual content items from a plurality of virtual content items (fig. 7 and Para 0050, wherein the HMD 104 visually presents a mixed-reality image 700 that is a composition of the augmentation image 202 shown in FIG. 2 overlaid on a visible-light image of the physical space 100.  The mixed-reality image 700 may have any suitable size when the mixed-reality image 700 is initially visually presented to the user 102.  In one example, the mixed-reality image 700 may be initially sized to substantially fill the FOV 106 of the HMD 104. In Para 0077, wherein information from outward facing image sensors 
based on the virtual content item display opportunity, select, from among a plurality of candidate locations in the physical environment, one or more respective dynamically positioned content locations at which to display the one or more virtual content items in the physical environment of the display device (fig. 11 and Para 00601, wherein, the HMD 104 presents an animation in which the mixed-reality image 700 appears to move away from a perspective of the user 102 into alignment with the real-world wall 108D that was identified as the surface nearest the gaze vector of the user 102.  When in alignment with the real-world wall 108D, the mixed-reality image 700 may be visually presented at any suitable size.  In one example, a size of the mixed-reality image 700 may be determined based on a distance between the identified surface (e.g., the real-world wall 108D) and the user 102), 
wherein the one or more dynamically positioned content locations are selected from among the plurality of candidate locations according to one or more candidate location scoring criteria including, for each candidate location, at least one of: 
a distance from a user to the candidate location (Par 0061, wherein a size of the mixed-reality image 700 may be determined based on a distance between the identified surface (e.g., the real-world wall 108D) and the user 102);
an angular displacement between the candidate location and a
gaze direction of the user (Para 0061, wherein the mixed-reality image 700 appears to move away from a perspective of the user 102 into alignment with the real-
a proximity of the candidate location to one or more virtual objects superimposed on the physical environment of the display device;
a size of the candidate location;
a user-specified preference; or 
the identification of the one or more physical features in the physical environment of the display device; and
Wright does not expressly disclose select an adtype for the one or more virtual content items; convey the one or more virtual content items and one or more respective dynamically positioned content locations to the display device, wherein the one or more virtual content items have the selected adtype.
However, Sivanandan disclosed fig. 3 and Paras 0060-0063, a method for dynamically integrating advertisements in a virtual environment, the method may include receiving captured user and/or session information and accessing instructions and/or data representing the virtual environment, which including any placeholder instructions (tags), and metadata associated therewith. The method may include the game/ad server (or an advertising asset selection module thereof) determining one or more appropriate advertising assets to be integrated into the virtual environment at locations indicated by the placeholders, include generating and/or otherwise providing instructions and/or data representing the virtual environment, including the selected advertising assets integrated therewith, to the game application for display and include receiving input indicating that an interaction has taken place between a user (or a user's 
It whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a server computing device of Wright to incorporated the teaching of Sivanandan to include the system and methods for dynamic integration of advertisements in a virtual environment in order to provide dynamic integration contextual placement of advertising assets into a three-dimensional (3D) virtual world (Para 0003, Sivanandan).
Regarding claim 20, Wright teaches the server computing device of claim 19, wherein the processor is further configured to receive a user interaction with a virtual content item of the one or more virtual content items from the display device (Para 0077, wherein information from outward facing image sensors 1510A, 151B may be communicated to a remote computer responsible for generating and/or updating a model of the physical space). 
 Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	King (US 20170169610), related to a head-mounted display device and methods for displaying a third party holographic portal are disclosed herein.  In one example, a head-mounted display device comprises an at least partially see-through display a processor, and a memory.
B.	Perez (US 2013/0293530), related augmented reality technology that allows virtual imagery to be mixed with a real world physical environment.  An augmented reality system can be used to insert virtual images before the eyes of a wearer.
C.	Camp (US 2009/0232354), relates to electronic devices, and more 
particularly to digital cameras and operating methods therefor.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        2/28/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625